UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6268



JAVIER GONZALES-RODRIGUEZ,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-15-5-BO)


Submitted:   April 17, 2003                 Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Javier Gonzales-Rodriguez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Javier Gonzales-Rodriguez, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).    We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See Gonzales-Rodriguez v. United States, No. CA-

03-15-5-BO (E.D.N.C. Jan. 27, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2